PER CURIAM.
The trial judge in his findings and final judgment specifically stated that he had “ . . . reviewed Circuit Court File No. 74-3233, being Joint Exhibit No. B, received into evidence 10-7-1976 . . ..” Copy of court file No. 74-3233 is not a part of the record on appeal. The trial court’s finding was not based solely upon the agreed stipulation of fact by counsel (Joint Exhibit No. A) which is a part of the record on appeal. We cannot say that the trial court’s finding is wrong unless we have the same record that was before the trial court. Steinhauer v. Steinhauer, 236 So.2d 665 (Fla. 4th DCA 1976).
AFFIRMED.
DOWNEY, ALDERMAN and DAUKSCH, JJ., concur.